COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-12-00206-CR
Style:                             David Garza
                                   v. The State of Texas
Date motion filed*:                November 18, 2013
Type of motion:                    Request to adjust deadline to file Anders response
Party filing motion:               Appellant
Document to be filed:              Anders response

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                September 13, 2012
         Number of previous extensions granted:               1           Current Due date: December 9, 2013
         Date Requested:

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                             The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          The Clerk of this Court sent a copy of the appellate record to appellant on November 5, 2013. Further, appellant’s
          counsel has indicated that counsel provided appellant a copy of the record in July 2012. Accordingly, we deny
          appellant’s request for additional time within which to file his Anders response, if any.




Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: November 21, 2013




November 7, 2008 Revision